Exhibit 10.1

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
as of June 21, 2016, between FSP-RIC LLC, a Delaware limited liability company
(“Landlord”), and ZILLOW, INC., a Washington corporation (“Tenant”). Landlord is
authorized to insert the date of its signature in the date blank above.

RECITALS

A. Landlord, as successor-in-interest to The Northwestern Mutual Life Insurance
Company, and Tenant are parties to that certain Office Lease dated March 22,
2011 (the “Initial Lease”), as amended by that certain Amendment to Office Lease
dated June 27, 2012 (the “First Amendment”), that certain Second Amendment to
Lease dated April 16, 2013 (the “Second Amendment”), that certain Third
Amendment to Lease dated January 10, 2014 (the “Third Amendment”), that certain
Fourth Amendment to Lease dated May 2, 2014 (the “Fourth Amendment”), and that
certain Fifth Amendment to Lease dated November 19, 2014 (the “Fifth Amendment,”
and collectively with the Initial Lease, the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment, the “Lease”), pursuant
to which Tenant leases certain space (the “Premises”) in the office building
located at 1301 Second Avenue, Seattle, Washington (the “Building”).

B. Pursuant to the Initial Lease, Tenant leased the 29th, 30th and 31st floors
of the Building.

C. Pursuant to the First Amendment, the 32nd floor was added to the Premises
effective as of October 26, 2012.

D. Pursuant to the Second Amendment, the 33rd floor was added to the Premises
effective as of October 1, 2013, and the 34th floor was added to the Premises
effective as of June 1, 2014.

E. Pursuant to the Third Amendment, the 35th floor will be added to the Premises
at a later date as described therein.

F. Pursuant to the Fifth Amendment, Floors 36 through 40 were added to the
Premises, as follows: The 40th floor was added to the Premises effective as of
December 1, 2014, and Floors 36 through 39 will be added to the Premises at a
later date as described in the Fifth Amendment.

G. The parties now wish to amend the Lease to modify the delivery date and the
rent commencement date of the 38th and 39th floors, subject to and in accordance
with the following terms and conditions.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties agree as
follows:

1. 38th Floor and 39th Floor Delivery Date. Section 2(b) of the Fifth Amendment
is hereby amended in its entirety to read as follows:

“(b) Floors 36-39. Landlord shall deliver possession of each of Floors 36 and 37
to Tenant on the date on which the current occupant surrenders possession of
each such floor to Landlord provided that Tenant is not required to accept
possession of either of Floors 36 or 37 prior to November 1, 2016. Landlord
shall use commercially reasonable efforts to deliver possession of each of
Floors 36 and 37 to Tenant as soon after January 1, 2017 as possible.

Landlord shall deliver possession of each of Floors 38 and 39 to Tenant on the
first business day after the date that this Sixth Amendment is signed.”

2. 38th Floor and 39th Floor Rent Commencement. Section 4(b) of the Fifth
Amendment is hereby amended in its entirety to read as follows:

“(b) Floors 36-39. Tenant shall begin paying Monthly Base Rent, Operating
Expenses and Real Estate Taxes on each of each of Floors 36 and 37 on the
earlier of (i) the date that is ninety (90) days after Landlord delivers
possession of the floor to Tenant, or (ii) the date on which Tenant commences
business operations on any portion of the applicable New Floor (each, a “New
Floor Rent Start Date”).

Following Landlord’s delivery of and Tenant’s construction of its improvements
on each of the Floors 38 and 39, Tenant shall have the right to occupy and
commence business operations on each such floor in half-floor increments. With
respect to each half floor of the Floors 38 and 39, Tenant shall begin paying
Monthly Base Rent, Operating Expenses and Real Estate Taxes on the earlier of
the following dates (such date being the “New Floor Rent Commencement Date,” as
defined in the Fifth Amendment, for each such half floor): (x) the date that is
ninety (90) days after Tenant commences business operations on such half floor,
or (y) February 1, 2017, so that with respect to the entirety of the Floors 38
and 39, the New Floor Rent Commencement Date shall occur no later than
February 1, 2017.”

3. Broker’s Commission. Tenant represents and warrants to Landlord that it has
had no dealing with any broker or agent acting on Tenant’s behalf in connection
with this Amendment, other than Flinn Ferguson, representing Tenant, and CBRE,
Inc., representing Landlord (the “Brokers”). To the extent any commission may be
owing with respect to this Amendment, Landlord shall pay a commission to the
Brokers in accordance with a separate written agreement. Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all liabilities for
any commissions or other compensation or charges claimed by any broker or agent
other than the Brokers based on dealings with Tenant.



--------------------------------------------------------------------------------

4. Defined Terms; Conflict. Capitalized terms used herein and not otherwise
defined shall have the meanings given in the Lease. If there is any conflict
between the terms, conditions and provisions of this Amendment and the terms and
conditions of the Lease, the terms, conditions and provisions of this Amendment
shall prevail.

5. No Further Amendment. This Amendment sets forth the entire agreement of the
parties as to the subject matter hereof and supersedes all prior discussions and
understandings between them. Except as expressly modified by this Amendment, all
terms, covenants and provisions of the Lease shall remain unmodified and in full
force and effect and are hereby expressly ratified and confirmed.

6. Miscellaneous. This Amendment may not be amended or rescinded in any manner
except by an instrument in writing signed by a duly authorized officer or
representative of each party hereto. Each of the schedules or exhibits referred
to herein (if any), is incorporated herein as if fully set forth in this
Amendment. If any of the provisions of this Amendment should be found to be
invalid, illegal or unenforceable by any court of competent jurisdiction, such
provision shall be stricken and the remainder of this Amendment shall
nonetheless remain in full force and effect unless striking such provision shall
materially alter the intention of the parties. No waiver of any right under this
Amendment shall be effective unless contained in a writing signed by a duly
authorized officer or representative of the party sought to be charged with the
waiver and no waiver of any rights arising from any breach or failure to perform
shall be deemed to be a waiver of any future right or of any other right arising
under this Amendment. Tenant waives any right it may have to require the
provisions of this Amendment to be construed against the party who drafted it.

7. Authority. Each person signing this Amendment on behalf of the respective
parties represents and warrants that he or she is authorized to execute and
deliver this Amendment, and that this Amendment will thereby become binding upon
Landlord and Tenant, respectively.

8. Counterparts. This Amendment may be executed in counterparts, each of which
will be deemed to be an original, but all of which together will constitute one
and the same document.

[Signatures on following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

FSP-RIC, LLC,

a Delaware limited liability company,

By:   Fifth Street Properties, LLC,   a Delaware limited liability company,  
Its Sole Member   By:   CWP Capital Management, LLC,     a Delaware limited
liability company,     Its Manager     By:  

/S/ JOSEPH A. CORRENTE

    Name:   Joseph A. Corrente     Title:   Executive Vice President TENANT:

ZILLOW, INC.,

a Washington corporation

    By:  

/S/ KATHLEEN PHILIPS

    Name:   Kathleen Philips     Title:   Chief Financial Officer, Chief
Operating Officer, and Treasurer